FILED
                             NOT FOR PUBLICATION                            MAR 01 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 JOSE ABUNDEZ-ABUNDEZ,                            Nos. 06-74755
                                                       07-70892
               Petitioner,
                                                  Agency No. A078-686-019
   v.

 ERIC H. HOLDER Jr., Attorney General,            MEMORANDUM *

               Respondent.



                       On Petitions for Review of Orders of the
                           Board of Immigration Appeals

                             Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        In these consolidated petitions for review, Jose Abundez-Abundez, a native

and citizen of Mexico, petitions for review of the Board of Immigration Appeals’

(“BIA”) order dismissing his appeal from an immigration judge’s (“IJ”) removal



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

RB/Research
order, and the BIA’s order denying his subsequent motion to reopen. Our

jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion the

denial of a motion to reopen, and review de novo claims of due process violations

in immigration proceedings. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th

Cir. 2005). In No. 06-74755, we dismiss in part and deny in part the petition for

review, and in No. 07-70892, we deny the petition for review.

       We lack jurisdiction to review the BIA’s discretionary determination that

Abundez-Abundez failed to show exceptional and extremely unusual hardship to a

qualifying relative. See Romero-Torres v. Ashcroft, 327 F.3d 887, 890 (9th Cir.

2003). Abundez-Abundez’s claim that the IJ violated his due process rights by

refusing to consider new hardship evidence on remand fails in light of the BIA’s

subsequent consideration of the evidence on appeal. See Colmenar v. INS, 210
F.3d 967, 972 (9th Cir. 2000) (requiring prejudice to prevail on a due process

challenge).

       The BIA did not abuse its discretion by denying Abundez-Abundez’s motion

to reopen, because the BIA considered the evidence he submitted and acted within

its broad discretion in determining that the evidence was insufficient to warrant

reopening. See Singh v. INS, 295 F.3d 1037, 1039 (9th Cir. 2002) (BIA’s denial of




RB/Research                               2                                    07-70892
a motion to reopen shall be reversed only if it is “arbitrary, irrational or contrary to

law”).

         Abundez-Abundez’s remaining contentions are unpersuasive.

    In No. 06-74755: PETITION FOR REVIEW DISMISSED in part;
DENIED in part.

         In No. 07-70892: PETITION FOR REVIEW DENIED.




RB/Research                                 3                                     07-70892